     Case 2:19-cv-05288-CJC-PLA Document 24 Filed 06/22/20 Page 1 of 2 Page ID #:99



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12    MALCOLM BARNETT,                           )   No. CV 19-5288-CJC (PLA)
                                                 )
13                         Petitioner,           )   ORDER ACCEPTING FINDINGS,
                                                 )   CONCLUSION, AND RECOMMENDATIONS
14                    v.                         )   OF UNITED STATES MAGISTRATE JUDGE
                                                 )
15    CHRISTIAN PFEIFFER, Warden,                )
                                                 )
16                         Respondent.           )
                                                 )
17

18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records and files
19    herein, and the Magistrate Judge’s Report and Recommendation.
20           The Court agrees with the Magistrate Judge that the Petition should be dismissed without
21    prejudice for failure to prosecute and/or to follow court orders. Since the commencement of this
22    action on May 5, 2019, more than a year ago, petitioner has requested -- and the Magistrate
23    Judge has granted -- numerous extensions of time for petitioner to submit his First Amended
24    Petition or to respond to the Magistrate Judge’s two Reports and Recommendations. (ECF Nos.
25    6, 7, 10, 11, 15, 16, 17, 19, 20, 21, 22, 23). On October 23, 2019, the Magistrate Judge issued
26    his first Report and Recommendation recommending dismissal of this action for failure to
27    prosecute and/or to follow court orders (ECF No. 15), after petitioner did not timely file a First
28    Amended Petition, despite being granted two extensions of time to do so. (ECF Nos. 7, 11). On
     Case 2:19-cv-05288-CJC-PLA Document 24 Filed 06/22/20 Page 2 of 2 Page ID #:100



 1    November 18, 2019, petitioner responded to the October 23, 2019, Report and Recommendation
 2    with his third request for an extension of time to file a First Amended Petition. (ECF No. 16). The
 3    Magistrate Judge granted petitioner’s third request and withdrew the October 23, 2019, Report
 4    and Recommendation. (ECF No. 17). Petitioner again failed to timely file a First Amended
 5    Petition and, on February 7, 2020, the Magistrate Judge issued a second Report and
 6    Recommendation in which he again recommended the dismissal of this action for failure to
 7    prosecute and/or failure to follow court orders. (ECF No. 19).
 8           Petitioner subsequently requested -- and the Magistrate Judge granted -- two additional
 9    extensions of time to submit objections to the February 7, 2020, Report and Recommendation.
10    (ECF Nos. 20, 21, 22, 23). Petitioner’s objections were most recently due no later than May 28,
11    2020. (ECF No. 23). As of the date of this Order, however, petitioner has neither submitted
12    objections to the February 7, 2020, Report and Recommendation, nor filed his First Amended
13    Petition. The Court, therefore, accepts the findings, conclusion, and recommendations of the
14    Magistrate Judge.
15           ACCORDINGLY, IT IS ORDERED:
16           1.     The Report and Recommendation is accepted.
17           3.     Judgment shall be entered consistent with this Order.
18           3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
19

20    DATED: June 22, 2020                             ______________________________________
                                                               _____________________
                                                                                   ____
                                                           HONORABLE
                                                               ORABLE CORMAC
                                                                          R AC J. CARNEY
                                                                       CORM       CARN
                                                                                  CA
21                                                      CHIEF UNITED
                                                               NITED STATES DISTRICT JJUDGE
22

23

24

25

26

27

28


                                                       2
